June 10, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  CHAD R. SEABOLD, M.D., D.D.S, Appellant

NO. 14-13-00798-CV                           V.

 PHILLIP T. IERO, M.D., D.D.S. AND PHILLIP T. IERO, M.D., D.D.S., P.A.
                             NB, Appellees
                  ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on June 3, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.